DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/26/2021, with respect to claims 1-19 and 21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant's arguments in regards to claim 20, filed 5/26/21 have been fully considered but they are not persuasive. The Applicant asserts that Liasi et al. U.S. PGPub 2008/0178676 does not disclose an analysis unit comprising: a processor; memory accessed by the processor; an interface to an edge device or a cloud service for at least one of: transmitting one of (i) ascertained forming process characteristics and (ii) ascertained forming process characteristics and associated servo press characteristics, (iii) material characteristics and (iv) process characteristics and receiving one of (i) reference forming process characteristics and (ii) suggested action data based on transmitted ascertained forming process characteristics, said suggested action data having been evaluated by the cloud service. Liasi states,

“Embodiments of the present invention provide advantages over systems and methods that monitor operation of a stamping press using strain gauges to measure the deflection at various locations on the press. Embodiments of the present invention use vibration signatures to analyze the condition of various components on a press, such as a gear train, flywheel, coupling mechanism, and motor. The vibration signatures are acquired, and then parameters, such as root mean square (RMS), Kurtosis, and other statistical parameters can be used to provide trends for the data in both time and frequency domains. For example, if the raw vibration data is collected in a time domain, a Fast Fourier Transform (FFT) can be used to transform the data to a frequency domain as desired. The trend data can be automatically archived into system memory, and can be accessed through analysis software, operator interface, and an internet or intranet interface. 

Embodiments of the system consist of several vibration sensors, for example, accelerometers, mounted at different locations on the press crown and press columns. These vibration sensors can be connected to a processing unit that includes one or more controllers and memories. The processing unit can also be interfaced with a programmable logic controller (PLC) associated with the press to provide additional information, such as crank angle, slide position, etc. The vibration sensors pick up vibrations of individual components on the press, and transmit this information to the processing unit. 

The processing unit can be preprogrammed to calculate the various parameters, such as minimums, maximums, RMS, and Kurtosis, in the time and frequency domains. The processing unit can also apply statistical algorithms to the data from a user specified number of baseline cycles, which are used to set warning and alarm limits. Thus, embodiments of the system will provide a protective umbrella against catastrophic failures in addition to trending and tracking the vibration signatures to facilitate efficient preventative maintenance tasks. This helps to enable reliable performance of the press by providing continuous, real-time process monitoring of the vibration signatures (pg. 1, ¶10-12).”


“Embodiments of the present invention include a system for monitoring operation of a press assembly, for example, a system shown generally at 124 in FIG. 3. The system 124 includes vibration sensors 126, 128, 130, each of which is in communication with a control system 132. The control system 132 includes a processing unit 134 having an electronic controller and memory therein, and a PLC 136 connected to the processing unit 134. As described above, a baseline vibration level defining a boundary for vibrations beyond which one or more of the elements of the press 42 have a reduced life expectancy can be determined empirically through observation of the press operation correlated with information measured by a sensor, such as the sensor 126 on the upper shoe 62. 

baseline vibration level information, such as shown in FIG. 6, can be stored in the processing unit 134, for example, in the form of a lookup table. The PLC 136 provides additional information to the processing unit 134 related to specific operation of the press 42, such as the position of the elements of the drive system 46 and the position of the drawing slide 44. The processing unit 134 also receives vibration data from the sensors 128, 130, and can correlate this information with information measured from the sensor 126 on the upper shoe 62. 

The processing unit 134 can use one or more preprogrammed algorithms to establish a relationship between the vibration data measured by the sensor 126 and the other vibration data input from the other sensors, such as the sensors 128, 130. Even after the sensor 126 is removed from the upper shoe 62, the processing unit 134 can continue to receive information from the sensors 128, 130, and compare this information to the previously determined baseline vibration level. If at any time, vibrations measured by the sensors 128, 130 exceed the baseline vibration level, the processing unit 134 can send an appropriate fault signal to alert an operator or production manager that an adjustment needs to be made. For example, it may be desirable to adjust some of the operation parameters of the press to help ensure that the vibration levels remains below the baseline vibration level, or it may be determined that keeping these vibration levels above the baseline vibration level is acceptable, understanding that certain press elements may need to be replaced before they have reached their expected life span (pg. 4, ¶40-42).”

The Examiner asserts that Liasi discloses an analysis unit comprising: a processor (e.g. electronic controller) (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3); memory (e.g. memory) accessed by the processor (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3); an interface to an edge device (e.g. sensor/PLC) or a cloud service (e.g. pg. 1, ¶10, internet) for at least one of: transmitting one of (i) ascertained forming process characteristics (e.g. vibration data/position of the elements) and (ii) ascertained forming process characteristics and associated servo press characteristics, (iii) material characteristics and (iv) process characteristics (e.g. vibration data/position of the elements) (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3) one of (i) reference forming process characteristics (e.g. baseline vibration level) and (ii) suggested action data (e.g. fault signal alert that adjustment to operation parameters needs to be made) based on transmitted ascertained forming process characteristics, said suggested action data having been evaluated by the cloud service (e.g. archived trend data via internet and analysis software) (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3). For at least these reasons, the rejection of the claims is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liasi et al. U.S. PGPub 2008/0178676.
Regarding claim 20, Liasi discloses an analysis unit comprising: a processor (e.g. electronic controller) (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3); memory (e.g. memory) accessed by the processor (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3); an interface to an edge device (e.g. sensor/PLC) or a cloud service (e.g. pg. 1, ¶10, internet) for at least one of: transmitting one of (i) ascertained forming process characteristics (e.g. vibration data/position of the elements) and (ii) ascertained forming process characteristics and associated servo press characteristics, (iii) material characteristics and (iv) process characteristics (e.g. vibration data/position of the elements) (e.g. pg. 1, ¶10-12; pg. 4, ¶40-42; Fig. 3) and receiving one of (i) reference forming process characteristics (e.g. baseline vibration level) and (ii) suggested action data (e.g. fault signal alert that adjustment to operation parameters needs to be made) based on transmitted ascertained forming process characteristics, said suggested action data having .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CKAugust 3, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116